Citation Nr: 1525307	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

On May 12, 2014, the Veteran appeared at the Hartford RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.  

2.  Prostate cancer is not shown to have had onset during service and was not manifest to a compensable degree within one year of separation from service; prostate cancer was first documented after service, and is not shown to be related to the Veteran's active service.  


CONCLUSION OF LAW

The Veteran does not have prostate cancer that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in September 2012, December 2012, and February 2013 from the RO to the Veteran, which were issued prior to the RO decision in February 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim of service connection and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the issue.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The Board notes that a review of the Veteran's service records contains no evidence of prostate cancer; and, the Veteran has provided no pertinent information regarding the onset being traceable to service.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Background

The record indicates that the Veteran had active service from February 1968 to February 1970.  His service personnel records indicate that he served aboard the USS Oriskany.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  The service treatment records (STRs) are completely silent with respect to any complaints or findings of any prostate disorder, including any growth or tumor.  On the occasion of the separation examination in February 1970, the Veteran denied any history of tumor, cancer, or a prostate problem; clinical evaluation of the genitourinary system was reported as normal.  

The Veteran's claim of entitlement to service connection for prostate cancer (VA Form 21-526) was received in July 2012.  Submitted in support of his claim was a statement in support of claim (VA Form 21-4138), dated in January 2013 wherein the Veteran stated that he served aboard the USS Oriskany CVA-34 from February 1968 to February 1970.  The Veteran also reported that he worked on the Flight Deck in air transport while in the Tonkin Gulf in Vietnam from April 1969 to October 1969.  He handled passengers and mail coming and going from the ship; as a result, he was exposed to everything that may have been on any items he encountered at that time.  The Veteran also reported that, while stationed in the Gulf of Tonkin, the ship sent and serviced Bombers and Fighters on missions over Vietnam.  

Received in February 2013 was a memorandum from U. S. Army and Joint Services Records Research Center, dated in May 2009, wherein it was indicated that the JSRRC has found no evidence that indicates that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC was unable to document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  It was determined that the JSRRC was unable to provide any evidence to support a claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  Subsequently, in another memorandum dated in February 2013, the JSRRC coordinator noted that the Veteran's service in the US Navy was verified, and that he served aboard the USS Oriskany (CVA34).  However, there was no evidence that the ship traversed the inland waterways of Vietnam during that time.  It was further noted that the Veteran did not claim that the ship docked on the shores or anchored in harbors of Vietnam, operated temporarily on Vietnam inland waterways or that he went ashore.  Consequently, it was determined that, in accordance of Training Letter 10-04, a JSRC, a JSRRC memorandum has been filed in lieu of submitting a research request.  Therefore, it was concluded that Agent Orange exposure could not be verified.  

In response to a request for information (3101 Print), dated February 1, 2013, the National Personnel Records Center (NPRC) stated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  It was noted that the Veteran served aboard the USS Oriskany CVA-34, which was in the official waters of the Republic of Vietnam from March 5, 1969, to June 4, 1969, from June 15, 1969 to July 1, 1968, from July 12, 1969 to July 30, 1969, from August 14, 1969 to September 12, 1969, and October 8, 1969 to October 31, 1969.  The record, however, provides no conclusive proof of in-country service.  

Received in April and July 2013 were treatment reports from Dr. Stephen Yu, dated from October 2004 to June 2005.  These records show that the Veteran received follow-up evaluation and treatment for prostate cancer and residuals of said cancers.  During a clinical visit in October 2004, it was noted that the Veteran had an elevating PSA over the past 5.5 years and was being seen for further consultation and evaluation.  The impression was elevated PSA, stage T1C.  A prostate ultrasound and biopsy in October 2004 returned a volume of 33 cc and findings of adenocarcinoma.  He was subsequently referred for radiation therapy and consultation.  

In a statement attached to the substantive appeal (VA Form 9), received in February 2014, the Veteran indicated that, during his deployment aboard the USS Oriskany, he worked on the flight deck while at sea.  The Veteran related that his duties included air transfers, dealing with passengers, mail, and baggage, cargo, on-board delivery, and pilots shot down over Vietnam.  The Veteran stated that most planes and personnel were coming from Da Nang; as a result, he asserts he was exposed to everything that the planes and personnel were exposed to in Vietnam, including Agent Orange.  The Veteran maintained that, although he was not on land in Vietnam, he was exposed to all the same factors as those who were in Vietnam.  The Veteran also maintained that he personally assisted the personnel, cargo and planes that had been exposed to everything that was happening in Vietnam, thus exposing him to those risk factors as well.  

At his personal hearing in May 2014, the Veteran's representative maintained that the record contains evidence that the Veteran was in Vietnam, supported by the fact that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran testified that he served in the Navy and was stationed in the Tonkin Gulf in Vietnam from May 1969 to October 1969.  The Veteran indicated that he was stationed aboard an aircraft carrier; he admitted that he never left the ship to go ashore; he was involved in air transfer.  The Veteran indicated that he did not recall being directly exposed to Agent Orange; rather, he believes that he was indirectly exposed.  The Veteran stated that he was diagnosed with prostate cancer in 2004 and continues to receive follow-up evaluation.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as malignant tumors, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes mellitus, Type II, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been alleged that the claimed disability was incurred while engaging in combat.  Furthermore, there is no evidence of a prostate disability during service or within one year of separation and it is not so contended.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran essentially contends that he developed prostate cancer many years after service as a result of exposure to Agent Orange during service.  

In regards to possible herbicide exposure in service, the USS Oriskany, on which the Veteran served, was a deep water (or "blue water") vessel, and he has not submitted any evidence suggesting he went to mainland Vietnam during his service in the military, including inland water ways or shallow water ports or even harbors.  The Veteran himself testified that he never went to mainland Vietnam during his service.  The RO also confirmed that Navy and Coast Guard ships did not use, store, test, or transport tactical herbicides.  VA maintains an updated list of naval vessels that were known to have entered Vietnamese inland waters or to have docked in shallow "brown water" ports, and the USS Oriskany is not on the list.  

Significantly, in February 2013, the JSRRC stated that it could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era.  Moreover, in February 2013, the NPRC verified that the Veteran served aboard the USS Oriskany CVA-34, which was in the official waters of the Republic of Vietnam from March 5, 1969, to June 4, 1969, from June 15, 1969 to July 1, 1968, from July 12, 1969 to July 30, 1969, from August 14, 1969 to September 12, 1969, and October 8, 1969 to October 31, 1969.  However, it was noted that this provides no proof of in-country service.  Therefore, despite the efforts undertaken to obtain additional information in an attempt to corroborate any exposure while the Veteran served aboard the USS Oriskany, the record does not support the Veteran's claim of possible exposure to Agent Orange.  Clearly, there was no such evidence between January 9, 1962, and the Veteran's separation from service in February 1970.  While the Veteran has testified that he felt he was likely exposed to tactical herbicides, he has not provided any definitive evidence of direct exposure.  He merely surmises that he must have been exposed given that he was exposed to personnel and equipment returning to the ship from Vietnam.  

The Board finds that he was not exposed to herbicides during his service and he also does not benefit from a presumption of exposure given that he was not in Vietnam.  As such, after considering all the evidence of record, the Board finds that the Veteran's prostate cancer may not be presumed to have been incurred in service on account of herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  

Further, as noted above, specified chronic diseases, including tumors, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a) (3); 3.309(a) (2014).  In this case, however, the first evidence of diagnosed prostate cancer was not until October 2004, approximately 34 years after the Veteran's separation from military service.  Therefore, because none was manifest to a degree of 10 percent or more within a year of leaving active duty service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In summary, service incurrence or aggravation of prostate cancer may not be presumed.  38 C.F.R. §§ 3.307, 3.309 (2014).  

Notwithstanding the foregoing presumption provisions, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

As noted above, STRs do not show evidence of prostate in service.  In fact, the evidence of record shows that prostate cancer was not diagnosed until 2004, more than 34 years following the Veteran's discharge from service.  As the evidence shows he has been diagnosed with prostate cancer at least 34 years after his separation from service, and there is no evidence or allegation the disease became manifest to a compensable degree within the first year after discharge from service, presumptive service connection for a chronic disability under 38 C.F.R. § 3.303(a) is not available.  The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not warranted.  

Moreover, no medical professional has ever suggested that the Veteran's prostate cancer is traceable to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  To the extent the Veteran relates his prostate cancer to service (to include herbicide exposure), the Board finds that such is not competent evidence. The matter of a nexus between prostate cancer and service is (in the absence of continuity of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement relating his prostate cancer to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for prostate cancer is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


